                                                          USDC SDNY
MEMORANDUM ENDORSED                                       DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                                      3/31/20
                                  PARKER AND CARMODY, LLP DATE FILED:
                                         ATTORNEYS AT LAW
                                          850 THIRD AVENUE
                                            14TH FLOOR
                                         NEW YORK, N.Y. 10022

  DANIEL S. PARKER                                                           TELEPHONE: (212) 239-9777
  MICHAEL CARMODY                                                            FACSIMILE: (212) 239-9175
  CHRISTINA S. COOPER                                                        DParker @ParkerandCarmody.com




                                                        March 31, 2020
  By ECF and email
  Hon. Gregory H. Woods
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

                               Re: United States v. taAntonio Reyes
                                        20 Cr 127 (GHW)

  Dear Judge Woods:

         Attached please find a proposed form order consistent with 18 USC 3142. If this form is
  acceptable to the Court, then I ask that Your Honor order Mr. Reyes’ release.

          I have conferred with Pre-Trial Services, Supervisor, Ken Rowan, who advised me that
  he spoke with Your Honor’s chambers. All of the language proposed here has been reviewed
  and/or provided to counsel by Pre-trial, but for Pre-trial’s request that all conditions be met by
  the defendant prior to his release. The Pre-trial still believes detention is appropriate.

         The Government does not object to the defendant being released forthwith on his own
  signature and the other conditions being satisfied as set forth in the attached bail documents.

          I have attempted to speak with Nicole McFarland, Esq., Chief Attorney at the MCC, (via
  email and telephone), but have not been able to reach her. I have conferred with AUSA Sarah
  Krissoff and she informed me that, given concerns about COVID-19 in general, it is not clear
  that the USMS will produce Mr. Reyes to the courthouse to sign the bond. If so, he will sign the
  bond and get fitted with an electronic monitoring device. If the USMS does not produce Mr.
  Reyes to the courthouse and simply releases him to his daughter, then Mr. Reyes will
  immediately notify Pre-trial Services and make immediate arrangements to sign the bond, either
  in person or remotely, and to be fitted with a location monitoring device.

          Given that the bond documents attached hereto contain personal identifying information,
  I am filing this letter, but not the attachments, ECF.



                                                   1
          I respectfully request that the Court issue an Order directing his release on bail pursuant
 to the terms and conditions outlined in the Proposed Order attached hereto. See 18 USC 3142.

                                                                          Respectfully,
Application granted. The Court has evaluated the application and
has determined that the defendant may be released in accordance
with the conditions set forth in the order to be entered separately,        /s/
subject to a 60 day review, as set forth therein. The Clerk of Court is
directed to terminate the motion pending at Dkt. No. 17.
SO ORDERED
                                                                          Daniel S. Parker
March 31, 2020
 Cc: all parties by ECF and email




                                                                    2
